Citation Nr: 1027577	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected left ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected osteoarthritis with degenerative disc 
disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2002 to May 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Central Office hearing before the 
undersigned Acting Veterans Law Judge in March 2010 in 
Washington, DC; a transcript of that hearing is associated with 
the claims file.

The issue of an initial evaluation in excess of 10 percent for a 
lumbar spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's left ankle does not 
demonstrate marked or moderate limited motion, painful motion, or 
pain, weakness, fatigue, lack of endurance or incoordination on 
repetitive motion; nor is there any x-ray evidence of arthritis 
of the Veteran's left ankle.




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-
connected left ankle sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for a left ankle sprain.  Preadjudication VCAA notice 
was provided in a July 2006 letter which advised the Veteran of 
the evidence needed to establish service connection, as well as 
what information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  That letter 
additionally informed the Veteran how disability evaluations and 
effective dates are assigned, and the type evidence which impacts 
those determinations.   The claim was last adjudicated in July 
2009.

Nevertheless, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and the March 
2010 hearing transcript.

As discussed above, the VCAA requirements have been accomplished.  
The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the respective responsibilities of the Veteran 
and VA in obtaining relevant evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, the 
Veteran was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the sequence 
of events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran was service connected for his left ankle sprain in 
the August 2006 rating decision, at which time a noncompensable 
evaluation was assigned effective June 1, 2005-the day after his 
discharge from service.  The Veteran has appealed his assignment 
of the initial noncompensable evaluation.  The left ankle 
disability has been rated under Diagnostic Code 5271.

The rating schedule provides for rating marked limitation of 
motion of an ankle as 20 percent disabling, and moderate 
limitation of motion as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For VA rating purposes, the full range of 
dorsiflexion of the ankle is to 20 degrees, and the full range of 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Additionally, under Diagnostic Code 5010, traumatic arthritis is 
to be rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(emphasis added).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion (emphasis added).  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.

The Veteran's VA and private treatment records from throughout 
the appeal period do not demonstrate that the Veteran sought any 
treatment for his left ankle.  Moreover, as noted above, the 
Veteran specifically testified that his left ankle does not give 
him "a whole lot of problems at all" during his March 2010 
hearing.

The Veteran underwent a VA examination of his left ankle in 
August 2006.  At that time, he complained of weakness and giving 
way in his left ankle, and noted that he had sprained it.  He 
reported no pain or incapacitation associated with the left 
ankle, and reported that he was not taking any medication for the 
disability.  The VA examiner noted that there were no prosthetic 
implants or functional impairment.  On examination, the Veteran's 
left ankle was shown to be normal, without any edema, weakness, 
tenderness, redness, heat, abnormal movement, guarding or 
subluxation.  The VA examiner noted that the Veteran's left ankle 
had 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
The VA examiner stated that there was no ankylosis or deformities 
of the left ankle.  The VA examiner concluded that there was no 
pain, fatigue, weakness, lack of endurance or incoordination 
associated with repetitive use of the left ankle.  Three x-rays 
views of the Veteran's left ankle taken during the examination 
were shown to be negative.

While the Board is cognizant of the amount of time that has 
passed since the August 2006 examination, the Board finds that 
the examination is adequate to rate the Veteran's left ankle 
disability.  The Veteran testified in his March 2010 hearing that 
his ankle does not give him "a whole lot of problems at all."  
While the Veteran asserted that his disability has worsened since 
that time, the Veteran was specifically referencing his lumbar 
spine disability during his hearing and not his left ankle 
disability.  Since the Veteran does not assert that he has any 
current problems with his ankle, that those problems have not 
worsened since the last VA examination, the August 2006 VA 
examination is adequate to rate the Veteran's left ankle, and the 
Board finds that a remand for a VA examination for his left ankle 
disability is not necessary in this case.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

The Board finds that an initial compensable evaluation of the 
Veteran's left ankle disability is not warranted.  Specifically, 
the Board notes that the Veteran's left ankle does not 
demonstrate any ankylosis of the ankle, subastrangalar or tarsal 
joint, malunion of the os calcis or astragalus, or evidence of an 
astragalectomy; thus, those diagnostic codes are not applicable 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272-5274 (2009).  

Under Diagnostic Code 5271, the Board finds that the Veteran's 
left ankle does not have either a moderate or marked limitation 
of motion.  The Board specifically notes that the Veteran's left 
ankle has full range of motion to 20 degrees of dorsiflexion and 
45 degrees plantar flexion throughout the appeal period.  See 
38 C.F.R. § 4.71a, Plate II.  Moreover, the Veteran's ankle did 
not demonstrate any objective evidence of painful motion, 
weakness or subluxation during the examination, nor was there any 
evidence of pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive use of the left ankle.  See 38 
C.F.R. § 4.59; Deluca, supra.

Finally, the Board notes that the Veteran's left ankle does not 
warrant a 10 percent evaluation under Diagnostic Codes 5003 or 
5010 for arthritis on the evidence of record.  There is no x-ray 
evidence of any arthritis of the Veteran's left ankle throughout 
the appeal period.  In fact, the Veteran's three x-rays views 
during the August 2006 VA examination were negative.  
Furthermore, the Veteran's left ankle does not demonstrate 
painful motion throughout the appeal period even if there was x-
ray evidence of arthritis present and therefore a 10 percent 
evaluation is not applicable under Diagnostic Code 5010.  See 
Lichtenfels, supra.

Accordingly, the Board finds that an initial compensable 
evaluation for his service-connected left ankle sprain must be 
denied on the evidence of record.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010, 5271.

The Board has considered whether the Veteran's left ankle 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial compensable evaluation for service-connected left 
ankle sprain is denied.


REMAND

The Board notes that the Veteran's August 2006 VA examination 
report showed complaints of a radiating pain down the Veteran's 
legs due to his back pain.  However, a neurological examination 
of the Veteran's legs was done, but no reflex measurements were 
made at that time.  Private treatment records subsequent to that 
examination showed that the Veteran complained of leg 
radiculopathy, and an examiner diagnosed bilateral leg pain and 
disc herniation.  The VA examiner's opinion does not address 
whether the Veteran's leg pain is associated with the Veteran's 
lumbar spine disability, nor is it adequate to rate the Veteran 
if the leg pain is associated with the Veteran's lumbar spine 
disability.

Moreover, the Veteran testified in his Central Office hearing 
that his back had subsequently gotten worse since his last 
examination.  The Veteran was scheduled for a VA examination in 
July 2009, but did not appear that that examination.  The Veteran 
testified in his March 2010 hearing that he did not receive 
notice of that examination.  However, since the Veteran stated 
that his symptomatology has worsened since his last examination 
and since the August 2006 examination does not adequately address 
any radiculopathy which may be associated with the Veteran's 
lumbar spine disability, a new examination is necessary in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA 
examination must be based on an accurate factual premise); see 
also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records 
from the Richmond VA Medical Center since 
November 2008 and associate them with the 
claims file.

2.  Following the above development is 
completed to the extent possible, schedule 
the Veteran for a VA orthopedic examination 
by a physician in order to determine the 
current nature and severity of his lumbar 
spine disability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted, including x-rays, and the results 
reported in detail.  

After examination of the Veteran and review 
of the claims file, the VA examiner should 
specifically comment on the following:

(a)	Obtain the measurements of the 
Veteran's thoracolumbar spine for 
forward flexion, extension, left and 
right lateral flexion, and left and 
right lateral rotation.  Any ankylosis 
(favorable or unfavorable) or absence 
thereof should be stated, as well as 
whether the Veteran has abnormal gait 
due to muscle spasm or guarding, or 
abnormal spinal contour such as 
scoliosis, reversed lordosis or 
abnormal kyphosis.

(b)	Whether the Veteran has had any 
incapacitating episodes (bed rest which 
is physician-prescribed) within any 12-
month period throughout the appeal 
period.  

(c)	Whether the Veteran has any 
radiculopathy or neuropathy of his 
lower extremities, and if so, whether 
it is related to his lumbar spine 
disability.  A full neurological test 
should be conducted.

A rationale for any opinion expressed should 
be given.  

3.  After the development requested above has 
been completed, review the claim for an 
initial evaluation in excess of 10 percent 
for osteoarthritis with DDD of the 
lumbosacral spine.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


